News Release Media Contacts: Telkonet Investor Relations, 240.912.1811, ir@telkonet.com For Immediate Release Telkonet Announces 2009 Fourth Quarter and Year End Results March 31, 2010: Milwaukee, WI – Telkonet, Inc. (OTCBB: TKOI), a Clean Technology company that develops, manufactures and sells proprietary energy management and SmartGrid networking technology, announced today year-end results for December 31, 2009. For the year ending Dec 31, 2009, TKO recorded a net gain of $1.1 million, primarily due to accounting adjustments related to the write off of its discontinued operations.Telkonet has reflected MSTI Holdings, Inc. or “MST” results of operations in the condensed consolidated statement of operations through the date of the disposal (April 22, 2009) as discontinued operations for all periods presented. For the 2009 fourth quarter, Telkonet, Inc. had revenue of $2.1 million, a decrease of 34% compared to $3.2 million in the 2008 fourth quarter. Telkonet’s revenues decreased by 15% when compared to the quarter ended September 30, 2009.
